  Case 3:19-bk-30822 Doc 61-2 Filed 07/18/19 Entered 07/18/19 12:02:26 Desc
Exhibit - 2 - Email from Tagnetics counsel dated June 28 2019 producing d Page 1 of 2




                   EXHIBIT 2
        Case 3:19-bk-30822 Doc 61-2 Filed 07/18/19 Entered 07/18/19 12:02:26 Desc
      Exhibit - 2 - Email from Tagnetics counsel dated June 28 2019 producing d Page 2 of 2


Stephen Stern

From:                            Stephen Stern
Sent:                            Friday, June 28, 2019 6:34 PM
To:                              drkwkayser@gmail.com; Ronald Earley; ctravlr@comcast.net
Cc:                              DouglasS. Draper (ddraper@hellerdraper.com); Leslie Collins; Robert R. Kracht
                                 (rrk@mccarthylebit.com); Nicholas R. Oleski
Subject:                        Tagnetics, Inc.- Case No.: 19-30822- Tagnetics' Confidential Document Production
Attachments:                    .A9f~~cl ()rc:J~rD<?<:.l1r.D!:!I1~~ (QQQ§?4~S.l<EC:~Q~),pdf ....


Messrs Kayser, Earley, and Hager:

Pursuant to the Court's order set forth during the status conference on June 10 (which still has not been
entered, as we are still waiting on some signatures from parties to get it submitted to the court and entered),
attached are the documents from Tagnetics' document production (Bates Labeled TAG00001-TAG00018). As
set forth in Paragraph 2 of the Agreed Order, these documents and the information contained in them are to
be kept confidential and used only in connection with this litigation.

The order provides that Tagnetics is supposed to produce quarterly financial statements for 2018 and 2019 "to
the extent such documents exist." Tagnetics does not have such documents to produce.

The order also provides that Tagnetics is supposed to provide a list of all creditors (i.e., accounts payable) for
2019 "to the extent such documents exist." It does not have such a list prepared. Instead, it has a list of
creditors as of December 31, 2018, and that document is included in Tagnetics' document production.

If you have any questions, please let me know.

Thank you,
Stephen

                  Stephen B. Stern, Esq.
                  stern@kaganstern.com

                  Kagan Stern Marinello & Beard, LLC
                  (410) 793-1610 (direct)
                  (410) 216-7900, ext. 1009
                  (410) 705-0836 (fax)
                  238 West Street
                  Annapolis, Maryland 21401
KAGAN             www .kaganstern.com

STERN




                                                         1
